DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 21-36 are pending and have been examined, where claims 21-36 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 21-36 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “generate a plurality of information data values based on the plurality of images; and generate an aggregated geospatial information data value set based on the plurality of information data values and based on the associated plurality of geolocations” effects  transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image combining which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 21-36 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material 

 [4]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 25-27 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter (US 20160133039). 

With regards to claim 21, Ritter discloses a georeferenced image synthesis device comprising:
an image capture device to capture a plurality of images of an agricultural area, the plurality of images including an associated plurality of geolocations (see figure 1, images are 

    PNG
    media_image1.png
    500
    875
    media_image1.png
    Greyscale
;
generate a plurality of information data values based on the plurality of images (see figure 1, the ground foot print is read as the plurality of information data values); and 
generate an aggregated geospatial information data value set based on the plurality of information data values and based on the associated plurality of geolocations (see paragraph 11, aggregating and facilitating display of spatially variable data associated with a geographical region such as a map or image from multiple samples acquired by one or more airborne vehicles taken across sub-regions of the geographical region, also see paragraph 49, at an operation 226 the aggregated statistical measurements from the individual images comprised of the obtained image data may be obtained, where the aggregated statistical measurements is referred to as a surface).


the plurality of information data values includes a plurality of processed images (see figure 1, the ground foot print is read as the plurality of information data values); and 
the aggregated geospatial information data value set includes an aggregated image based on the plurality of processed images and based on the associated plurality of geolocations (see paragraph 11, aggregating and facilitating display of spatially variable data associated with a geographical region such as a map or image from multiple samples and see paragraph 49, the aggregated statistical measurements is referred to as a surface):

With regards to claim 23, Ritter discloses the device of claim 21, wherein:
the plurality of information data values includes a plurality of at least one values (see paragraph 49, the aggregated statistical measurements is referred to as a surface, where the statistical measurements are read as one value), each of the plurality of at least one values associated with a respective image, each of the at least one values associated with at least one agricultural information (see figure 4, m and n are read as the values which is associated with geolocation); and
the aggregated geospatial information data value set includes an aggregated geographic information data set based on the plurality of at least one values and based on the associated plurality of geolocations (see paragraph 11, aggregating and facilitating display of spatially variable data associated with a geographical region such as a map or image from multiple samples acquired by one or more airborne vehicles taken across sub-regions of the geographical region).

With regards to claim 25, see the rationale and rejection for claim 21. 

With regards to claim 26, see the rationale and rejection for claim 22.

With regards to claim 27, see the rationale and rejection for claim 23.

With regards to claim 32, see the rationale and rejection for claim 21.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 24, 28-31 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 20160133039) in view of Damkjer (US 20100142842).

With regards to claim 24, Ritter discloses all the limitations of claim 21 and also discloses the device of claim 21, wherein:
the plurality of information data values includes a plurality of processed images (see figure 1, the ground foot print is read as the plurality of information data values). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include stitching process to reveal hidden image details to improve image recognition to improve accuracy of recognition.

With regards to claim 28, see the rationale and rejection for claim 24.

With regards to claim 29, Ritter discloses a real-time aerial imagery method comprising:
a)	receiving an image of an agricultural area taken by an image capture device on an aerial vehicle, the image includes an associated geolocation (see figure 1, images are captured using an aerial vehicle and paragraph 31, statistical information may include and/or may relate to one or more of agricultural vegetation growth);
b)	generating at least one information data value relating to the image of the agricultural area (see figure 1, the ground foot print is read as the plurality of information data values); and
c)	generate an aggregated geospatial information data value set based on the plurality of information data values and based on the associated plurality of geolocations (see paragraph 11, aggregating and facilitating display of spatially variable data associated with a geographical 
wherein a), b), and c) occur in real-time while the aerial vehicle is in flight (see figure 1A, computing platforms or system calculates generating and receiving steps).
Ritter is silent in disclosing c) adding the at least one information data value to a set of zero or more pre-existing information data values. However, Ritter teaches aggregating and facilitating display of spatially variable data which suggests step of stitching. 
Damkjer discloses 
c)	adding the at least one information data value to a set of zero or more pre-existing information data values (see figure 10A and figure 10B, when images are stitched, the pixels are added with weights, see paragraph 67, at Block 154, adding exclusion areas, clouds and water bodies representing pre-determined):

    PNG
    media_image2.png
    412
    482
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    391
    471
    media_image3.png
    Greyscale



With regards to claim 30, Ritter discloses the real-time aerial imagery method of claim 29, further comprising 
d) dividing the image of the agricultural area into sub-regions with each sub-region including an associated geolocation (see figure 5, the image is divided in the plurality of regions, see paragraph 20, graphical representation based on the subdivided image); and

    PNG
    media_image4.png
    492
    933
    media_image4.png
    Greyscale
;
wherein a), b), c) and d) occur in real-time while the aerial vehicle is in flight (see figure 1A, computing platforms calculates generating and receiving steps).

With regards to claim 31, Ritter discloses the real-time aerial imagery method of claim 29, comprising:

e)	generating an additional at least one information data value relating to the additional image (see figure 1, the ground foot print is read as the plurality of information data values);
f)	adding the additional at least one information data value to the set of pre-existing information data values (see figure 10A and figure 10B, when images are stitched, the pixels are added with weights, see paragraph 67, at Block 154, adding exclusion areas, clouds and water bodies representing pre-determined);
wherein d), e), and f) occur in real-time while the aerial vehicle is in flight (see figure 1A, computing platforms calculates generating and receiving steps).

With regards to claims 33, 34 and 36, see the rationale and rejection for claim 29. Also see figure 1A reading on the system of an aerial vehicle. 

With regards to claim 35, see the rationale and rejection for claim 30.





CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 4/5/21